Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/535,961, filed on 06/14/2017, which was a 371 of PCT/EP2015/0800330, filed on 12/17/2015.
Claims 1-23 are currently pending in this patent application.
The claims set filed on 06/10/2022 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-18, 21-22 and 23, drawn to a process for producing a fermentation product that comprises fermentation of a carbon source in a reactor with a cell, capable of converting sugar, glycerol and acetic acid, wherein the carbon source comprises sugar and acetic acid, comprising: a)    Inoculating a optionally diluted carbon source with the cell; b)    optionally fermenting the reactor in batch mode; c)    adding carbon source comprising glycerol and optionally sugar gradually to the reactor; d)    after sufficient fermentation time, isolation of fermentation product from the reactor, e)    optionally keeping the remaining fraction after isolation of d) as spent broth; and f)    optionally using the spent broth in a) to dilute the carbon source in the response filed on 06/10/2022 is acknowledged.  
Arguments: The traversal is on the ground(s) that the restriction is improper for at least the following reasons. With respect to all claims, Applicant submits that the Office has not shown a requisite search burden. The claims of group II all require the process of claim 1. A dependent claim includes all the limitations of the claim from which it depends. Restriction of claims pursuant to 35 U.S.C. § 121 is improper unless there is a serious search burden.  Here, the Office has not cited any evidence showing that the present claims have achieved a separate status in the art or would require a different field of search. As such, the Office has not established a serious burden so as to authorize restriction pursuant to 35 U.S.C. §121. Accordingly, Applicant submits that searching all claimed inventions would not impose an undue burden on the Office, and Applicant requests reconsideration and withdrawal of the Restriction Requirement. Nevertheless, if the Restriction Requirement is maintained, Applicant requests that the Office rejoin and examine any withdrawn subject matter upon a finding of allowable subject matter.
Response: This is not found persuasive because the Examiner clearly indicated in the previous Office action that the inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the ethanol can be made materially different process. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification, such as CPC C12P7/10 and CPC C12P7/06; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different CPC classes/subclasses or electronic resources, or employing different search queries). Furthermore, while the search necessary for examination of all the groups overlaps it is not coextensive, examination of Group I would require search of CPC class/subclasses unnecessary for the search of Group II, for example CPC C12P7/10 and CPC C12P7/06. As restriction is clearly permissible even among related inventions as defined in MPEP 808, and 35 U.S.C. 121 allows restriction of inventions, which are independent or distinct.  In addition, the search is not limited to only patent database but also includes large non-patent databases. Searching Groups I and II and analyzing the vast search results from both patent and non-patent databases imposes a serious burden on the Examiner and Office. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18 and 21-23 are present for examination.


Priority
Acknowledgement is made of applicants claim for domestic priority of US patent application 15/535,961, filed on 06/14/2017, now US patent 10883122, and foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application EPO 14199434.3 (European Patent Office) filed on 12/19/2014. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.

Drawings
Drawings submitted on 11/12/2020 are accepted by the Examiner.

Claims Objections
Claim 1 is objected to in the recitation “Process”, which should be changed to “A process”. Appropriate correction is required.
Claims 2-18 and 21-23 are objected to in the recitation “Process”, which should be changed to “The process”. Appropriate correction is required.
Claims 2-18 and 21-23 are objected to in the recitation “Process according to claim”, which should be changed to “The process of claim”. Appropriate correction is required.
	Claim 1 is objected in the recitation “a) Inoculating”, which should be changed to “a) inoculating”. Appropriate correction is required.
Claim 1 is objected in the recitation “a) Inoculating a optionally diluted carbon source with the cell”, which should be changed to “a) inoculating (optionally) a diluted carbon source with the cell” or “a) optionally inoculating a diluted carbon source with the cell”. Appropriate correction is required.
Claim 1 is objected in the recitation “d) after sufficient fermentation time, isolation of fermentation product from the reactor”, which should be changed to “d) isolating of the fermentation product from the reactor, after sufficient fermentation time”. Appropriate correction is required.
Claim 7 is objected to in the recitation “lignocelluloic”, which should be changed to “lignocellulosic”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18, 21-22 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is indefinite in the recitation “sufficient fermentation time”, wherein the phrase “sufficient” is a relative term rendering the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the phrase “sufficient” amount of time is being referred, for performing said fermentation. Clarification is required.
Claims 1-18, 21-22 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is indefinite in the recitation “the remaining fraction” (part e)), lacks antecedent basis and claim 1 does not recite anything about “remaining fraction” in the precedence. Therefore, “the remaining fraction” lacks antecedent basis in claim 1. Clarification is required. 
Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite in the recitation of “about twice the molar concentration”, in the context of glycerol concentration compared to acetic acid concentration. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.
Claim 5 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5 is indefinite in the recitation “the glucose” lacks antecedent basis and claim 1 does not recite anything about “glucose”. Therefore, “the glucose” lacks antecedent basis in claim 1 from which claims 5 depends. Clarification is required. 
Claims 13, 14-15, 16 and 17 (claims 13, 16 and 17 depend on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 13, 16 and 17 are indefinite in the recitation “the pH” lacks antecedent basis and claim 1 does not recite anything about “pH”. Therefore, “the pH” lacks antecedent basis in claim 1 from which claims 13, 16 and 17 depend. Claims 14 and 15 are included in this rejection because they depend on rejected claims. Clarification is required. 
Claims 13, 14 and 15 (depend on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 is indefinite in the recitation “the fed batch” lacks antecedent basis and claim 1 does not recite anything about “fed batch”. Therefore, “the fed batch” lacks antecedent basis in claim 1 from which claims 13 depends. Claims 14 and 15 are included in this rejection because they depend on rejected claim 13 directly or indirectly. Clarification is required. 
Claims 13, 14 and 15 (claim 13 depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 is indefinite in the recitation “the mixture” lacks antecedent basis and claim 1 does not recite anything about “mixture” Therefore, “the mixture” lacks antecedent basis in claim 1 from which claims 13 depends. Claims 14 and 15 are included in this rejection because they depend on rejected claim 13 directly and indirectly. Clarification is required. 
Claim 15 (which depends on claim 14) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 15 is indefinite in the recitation “the rate” lacks antecedent basis and claim 14 does not recite anything about “the rate”. Therefore, “the rate” lacks antecedent basis in claim 14 from which claim 15 depends. Clarification is required. 
Claim 16 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 16 recites the broad recitation “pH 4 to pH 7” and the claim also recites “pH 4 to pH 4.5”, which is the narrower statement of the range/limitation.
Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 is indefinite and vague in the recitation of the “substantially all xylose” as it is unclear how much xylose of a process must be to be encompassed by the phrase “substantially all xylose”. Further, the phrase “substantially”, in the context of xylose, is a relative term rendering the claim 7 indefinite.
Claims 13 and 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 is indefinite in the recitation “addition of sufficient lignocellulosic hydrolysate”, wherein the phrase “sufficient” is a relative term rendering the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the phrase “sufficient” amount of said lignocellulosic hydrolysate is being referred, for performing said method. Clarification is required.
Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 15 recites the phrase “0.01 h-1 to 0.1 h-1” which is confusing and unclear as to the scope of the lignocellulosic hydrolysate that is encompassed. The metes and bounds of the term “0.01 h-1 to 0.1 h-1” are not clear to the Examiner. It is not clear whether said phrase meant mass or amount or volume of lignocellulosic hydrolysate fed per hour, rendering the metes and bounds of the term unclear. The Examiner requests clarification. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-18 and 21-23 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-18 and 21-23 are directed to a process for producing a fermentation product that comprises fermentation of a carbon source in a reactor with a cell, capable of converting sugar, glycerol and acetic acid, wherein the carbon source comprises sugar and acetic acid, comprising a)    inoculating a optionally diluted carbon source with the cell; b)    optionally fermenting the reactor in batch mode; c)    adding carbon source comprising glycerol and optionally sugar gradually to the reactor; d)    after sufficient fermentation time, isolation of fermentation product from the reactor, e)    optionally keeping the remaining fraction after isolation of d) as spent broth; and f)    optionally using the spent broth in a) to dilute the carbon source, wherein the carbon source comprises lignocellulosic hydrolysate, wherein the cell is a yeast cell that is genetically modified comprising a)    one or more nucleotide sequence encoding a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase (E.C. 1.2.1.10); (b)    one or more nucleotide sequence encoding a homologous or heterologous acetyl-CoA synthetase (E.C. 6.2.1.1); c)    one or more nucleotide sequence encoding a heterologous glycerol dehydrogenase (E.C. 1.1.1.6); and d)    one or more nucleotide sequence encoding a homologous or heterologous dihydroxyacetone kinase (E.C. 2.7.1.28 or E.C. 2.7.1.29), wherein said cell further comprises and expresses a heterologous glycerol symporter (transporter).
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims 1-18 and 21-23 are drawn to a  process for producing a fermentation product comprising fermentation of a carbon source in a reactor with any or all cell, capable of converting sugar, glycerol and acetic acid, wherein the carbon source comprises sugar and acetic acid, comprising a)    inoculating a optionally diluted carbon source with the cell; b)    optionally fermenting the reactor in batch mode; c)    adding carbon source comprising glycerol and optionally sugar gradually to the reactor; d)    after sufficient fermentation time, isolation of fermentation product from the reactor, e)    optionally keeping the remaining fraction after isolation of d) as spent broth; and f)    optionally using the spent broth in a) to dilute the carbon source, wherein the carbon source comprises lignocellulosic hydrolysate, wherein the cell is any or all  yeast cell that is genetically modified comprising a)    one or more nucleotide sequence encoding a heterologous NAD+-dependent acetylating any or all acetaldehyde dehydrogenase (E.C. 1.2.1.10) derived from any sources having any structural feature; (b)    one or more nucleotide sequence encoding a homologous or heterologous any or all acetyl-CoA synthetase (E.C. 6.2.1.1) derived from any sources having any structural feature; c)    one or more nucleotide sequence encoding a heterologous any or all glycerol dehydrogenase (E.C. 1.1.1.6) derived from any sources having any structural feature; and d)    one or more nucleotide sequence encoding a homologous or heterologous any or all dihydroxyacetone kinase (E.C. 2.7.1.28 or E.C. 2.7.1.29) derived from any sources having any structural feature, wherein said cell further comprises and expresses any or all heterologous glycerol symporter (transporter) derived from any sources having any structural feature, i.e. No Structure-Function correlation, which is required to fulfill the Written Description requirement.
As discussed in the written description guidelines the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly a process for producing a fermentation product using any or all cell or any or all yeast cell comprising heterologous or homologous gene encoding enzymes polypeptides including a) acetaldehyde dehydrogenase (E.C. 1.2.1.10); b) acetyl-CoA synthetase (E.C. 6.2.1.1); c)  glycerol dehydrogenase (E.C. 1.1.1.6); and d) dihydroxyacetone kinase and a glycerol symporter, wherein the cell is capable of converting sugar, glycerol and acetic acid and the carbon source is sugar, glycerol and acetic acid, wherein the carbon source is lignocellulosic hydrolysate, i.e. the enzymes or symporters encompass many recited enzymes or polypeptides  derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures,   whose structures are not fully described in the specification. No information, beyond the characterization of genes encoding a) acetaldehyde dehydrogenase (E.C. 1.2.1.10); b) acetyl-CoA synthetase (E.C. 6.2.1.1); c) glycerol dehydrogenase (E.C. 1.1.1.6); and d) dihydroxyacetone kinase and glycerol symporter enzyme or polypeptide has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the recited enzymes or proteins present in the cell used in the claimed method within the scope of the claimed genus. The genus of polynucleotides encoding enzymes or polypeptides claimed is a large variable genus including many enzymes and many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes (recited) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4, 6-7, 11-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by De Bruijn et al. (pH controlled yeast propagation, WO 2014/072232 A1, publication 5/15/2014, claim priority of foreign patent application EPO 12191660.5, filed on 11/07/2012, see IDS, which is also published as US 2015/0252319, see IDS, which will be used for identifying claim limitations).
The Broadest Reasonable Interpretation (BRI) of claims 1, 2, 8 and 10, which are drawn to a  process for producing a fermentation product comprising fermentation of a carbon source in a reactor with any or all cell, capable of converting sugar, glycerol and acetic acid, wherein the carbon source comprises sugar and acetic acid, comprising a)    inoculating a optionally diluted carbon source with the cell; b)    optionally fermenting the reactor in batch mode; c)    adding carbon source comprising glycerol and optionally sugar gradually to the reactor; d)    after sufficient fermentation time, isolation of fermentation product from the reactor, e)    optionally keeping the remaining fraction after isolation of d) as spent broth; and f)    optionally using the spent broth in a) to dilute the carbon source, wherein the carbon source comprises lignocellulosic hydrolysate (for claim 2), i.e. the limitations after the phrase “optionally” will be considered or not considered because of the recitation “optionally”. .
Regarding claim 1-2, 4, 6-7, 11-18 and 21-23, De Bruijn et al. teach (see, abstract and claims 1-20, para 84, 88, 96, 97,103-104) a process for the aerobic propagation of yeast wherein the yeast having deletion of endogenous gene aldose reductase (GRE3) is grown in a reactor, comprising the following steps: a) filling the reactor with carbon source and an initial yeast population, b) growing the initial yeast population in the reactor in batch mode, c) measuring the pH in the reactor, d) adding lignocellulosic hydrolysate, which comprises glucose 69.8 g/L, xylose 43.4 g/L, glycerol 0.2 g/L and acetic acid 5.1 g/L (see, Table 1)  to the reactor in fed batch mode at a rate to set the pH in the reactor at a predetermined value 4-7, and e) after sufficient propagation, isolation of yeast from the reactor, wherein the carbon source is diluted lignocellulosic hydrolysate, wherein the yeast consumes xylose in the lignocellulosic hydrolysate, substantially all xylose, wherein during the process no base needs to be added to the mixture in the reactor, wherein the acetic acid concentration (g/L) is 0.5 g/L or less, optionally 0.2 g/L or less or 30g/L or less, wherein the lignocellulosic hydrolysate comprises organic acid, wherein the organic acid is acetic acid, wherein the yeast is capable of metabolizing organic acid, optionally of metabolizing acetic acid, wherein the pH of the mixture in the fed batch reactor in the fed batch mode is kept substantially constant 4-7 by addition of sufficient lignocellulosic hydrolysate, wherein the concentration of acetic acid in the fed batch reactor is 30 g/l or less, wherein the rate of lignocellulosic hydrolysate fed into the fed batch reactor is 0.10 h−1 or less, wherein the rate of lignocellulosic hydrolysate fed into the fed batch reactor is from 0.01 h−1 to 0.10 h−1, wherein the pH in the reactor in fed batch mode is pH 4 to pH 10, optionally pH 4 to pH 7, wherein the yeast can an-aerobically ferment at least one C6 sugar and at least one C5 sugar (for claim 18), wherein propagation is conducted until at least five generations of growth of the yeast population are realized, wherein propagation is conducted until growth of the yeast population for three or more generations, compared to the initial yeast population, and a process for the production of fermentation product ethanol wherein a sugar mixture comprising hexose and pentose is anaerobically fermented to fermentation product with a yeast, wherein the fermentation is in batch mode (see, claim 1-20), wherein the process does not need addition of base (para 39). Regarding claim 6, De Bruijn et al. teach propagator broth contemplating spent broth is pumped or added to the ethanol fermentation vessel/ reactor (para [0088]) meets the claim limitation of claim 6. Regarding claim 13 and 17, De Bruijn et al. teach pH signal or controller at a predetermined value of pH 4-7, which gives signal such that lignocellulosic hydrolysate is fed, whose pH is below the propagating reactor pH i.e. pH is near 7 (see, para [0035]). Regarding claim 21, De Bruijn et al. teach yeast in propagation process is added to fermentation process (see, abstract, para [0068]). Regarding claims 22 and 23, De Bruijn et al. teach a fed-batch fermentation or continuous fermentation in a non-exponential growth i.e. propagation (see, para [0056]). Claim 4 is included in this rejection because lignocellulosic hydrolysate of De Bruijn et al. comprises glycerol (see, Table 1), and thus, adding lignocellulosic hydrolysate in the fermentation broth inherently encompassing the step of added glycerol in the fermentation broth. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Regarding the source of glycerol such ethanol product plant or biodiesel plant under wherein clause in claim 4, as per MPEP 2111.04, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
According to MPEP- 2111.04 “Adapted to,” “Adapted for,” “Wherein,” “Whereby,” and Contingent Clauses [R-08.2017]
I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative step. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

Therefore, De Bruijn et al. anticipate claims 1-2, 4, 6-7, 11-18 and 21-23 of the instant application as written.

Claims 1-2, 3, 4, 5, 7-10, 12-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by De Bont et al. (Yeast strains engineered to produce ethanol from acetic acid and glycerol, WO 2013/081456, publication 06/06/2013, claim priority of foreign patent application EPO 11191333.1, filed on 11/30/2011, and claim US Provisional application 61/564,932, filed on 11/30/2011, see IDS, which is also published as US 2015/0176032 A1, see IDS, which will be used for identifying claim limitations).
The Broadest Reasonable Interpretation (BRI) of claims 1, 2, 8 and 10, which are drawn to a  process for producing a fermentation product comprising fermentation of a carbon source in a reactor with any or all cell, capable of converting sugar, glycerol and acetic acid, wherein the carbon source comprises sugar and acetic acid, comprising a)    inoculating a optionally diluted carbon source with the cell; b)    optionally fermenting the reactor in batch mode; c)    adding carbon source comprising glycerol and optionally sugar gradually to the reactor; d)    after sufficient fermentation time, isolation of fermentation product from the reactor, e)    optionally keeping the remaining fraction after isolation of d) as spent broth; and f)    optionally using the spent broth in a) to dilute the carbon source, wherein the carbon source comprises lignocellulosic hydrolysate (for claim 2), wherein the cell is any or all  yeast cell (for claim 8) that is genetically modified comprising a)    one or more nucleotide sequence encoding a heterologous NAD+-dependent acetylating any or all acetaldehyde dehydrogenase (E.C. 1.2.1.10) derived from any sources having any structural feature; (b)    one or more nucleotide sequence encoding a homologous or heterologous any or all acetyl-CoA synthetase (E.C. 6.2.1.1) derived from any sources having any structural feature; c)    one or more nucleotide sequence encoding a heterologous any or all glycerol dehydrogenase (E.C. 1.1.1.6) derived from any sources having any structural feature; and d)    one or more nucleotide sequence encoding a homologous or heterologous any or all dihydroxyacetone kinase (E.C. 2.7.1.28 or E.C. 2.7.1.29) derived from any sources having any structural feature, wherein said cell further comprises and expresses any or all heterologous glycerol symporter (transporter) (for claim 10) derived from any sources having any structural feature, i.e. the limitations after “optionally” will be considered or not considered because of the recitation “optionally”. .
Regarding claim 1-2, 3, 4, 5, 7-10, 12-18 and 21-23, De Bont et al. teach (see, abstract, para 3, 5, 29-30, 41-43, 49, 51, 55-57, 82, 83, 85, 99, 100, 107, 109, 136  and claims 1-13) a process for producing ethanol, whereby the process comprises the step of fermenting a medium with a yeast cell, whereby the medium contains or is fed with: a) a source of at least one of a hexose, i.e. glucose, a C6 sugar and a pentose, i.e. xylose, a C5 sugar; b) a source of acetic acid; and, c) a source of glycerol, whereby the yeast cell ferments acetic acid, glycerol and at least one of the hexose and pentose to ethanol, and recovery of the ethanol, whereby the yeast cell comprises an exogenous and heterologous gene coding for an enzyme with acetaldehyde dehydrogenase activity, which gene confers to the cell the ability to convert acetic acid into ethanol, and whereby the yeast cell comprises a bacterial gene (heterologous) coding for an enzyme with NAD+-linked glycerol dehydrogenase activity,  wherein the exogenous gene coding for the enzyme with acetaldehyde dehydrogenase activity comprises a nucleotide sequence coding for an amino acid sequence of SEQ ID NO: 1, 3, 5 or 7, wherein the yeast cell comprises a genetic modification that reduces the specific activity of NAD+-dependent glycerol 3-phosphate dehydrogenase in the cell,  wherein the genetic modification that reduces the specific activity of NAD+-dependent glycerol 3-phosphate dehydrogenase in the cell is a genetic modification that reduces or inactivates the expression of an endogenous gene encoding a glycerol phosphate dehydrogenase, wherein the yeast cell comprises a genetic modification that increases the specific activity of dihydroxyacetone kinase , wherein the genetic modification is heterologous or homologous overexpression of a nucleotide sequence encoding a dihydroxyacetone kinase, and wherein, the nucleotide sequence encoding the dihydroxyacetone kinase of SEQ ID NO: 8, 9 and 25, wherein the cell further comprises a genetic modification that increases at least one of i) the specific acetyl-CoA synthetase activity, and wherein, the genetic modification is overexpression of a nucleotide sequence encoding an acetyl-CoA synthetase; and, ii) transport of glycerol into the cell,  wherein the genetic modification that increases transport of glycerol into the cell is overexpression of a nucleotide sequence encoding at least one of a glycerol uptake protein and a glycerol channel, which are in fact glycerol symporter of the instant application (any evidence in the contrary), wherein the genetic modification increases the specific acetyl-CoA synthetase activity under anaerobic conditions, wherein the medium contains or is fed with a lignocellulosic hydrolysate, wherein the yeast cell ferments under anaerobic conditions (see, claims 1-13), wherein added glycerol is produced as byproduct  during industrial ethanol production (see, para 27, 85) meets the claim limitation of claim 4. Claim 3 is included in this rejection because De Bont et al. teach that the reduction of one molecule of acetic acid to ethanol requires 2 molecules of glycerol (see, para 27) and further teach adding glycerol in the culture medium of 10 g/L and acetic acid 4 g/L, i.e. glycerol is 2.2 times of acetic acid (see, para 131) meets the claim limitation of claim 3. Regarding claims 5, 13 and 16, De Bont et al. teach pre-fermentation culture, added 1% each of sugars glucose, xylose and arabinose, and cultured at pH 5.5 and after 24 hr the glucose concentration should be less than 1% and the pre-cultured cells are transferred to fermentation medium with lignocellulosic hydrolysate containing 50 g/L of glycerol, wherein fermentation was done in fed-batch fermentation at pH 4.5 constant (para 138) meets the claim limitation of claims 5, 13, 16 and 21. Regarding claim14 and 16, De Bont et al. teach the solution in a flask comprises 4-10 g/L of acetic acid with pH 4.5 constant, which is derived from corn fiber hydrolysate (contemplating lignocellulosic hydrolysate) and the pH during fermentation was 6.5 (para 137), meets the claims limitation of claims 14 and 16-17. Regarding claim 15, De Bont et al. teach rate of fed of lignocellulosic hydrolysate at a rate of 0.01 to 0.3 h-1 for the growth of host cell for fermentation either aerobic or anaerobic condition (para 80). Regarding claim 22, De Bont et al. teach the process of fermentation is a fed batch fermentation process or a continuous fermentation process (para 82). 
Therefore, De Bont et al. anticipate claims 1-2, 3, 4, 5, 7-10, 12-18 and 21-23 of the instant application as written.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-18 and 21-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-18 of U. S. Patent 10883122 B2, issued on 01/05/2021. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 and 21-23 of the instant application disclose a Process for producing a fermentation product that comprises fermentation of a carbon source in a reactor with a cell, capable of converting sugar, glycerol and acetic acid, wherein the carbon source comprises sugar and acetic acid, comprising: a) Inoculating a optionally diluted carbon source with the cell; b) optionally fermenting the reactor in batch mode; c) adding carbon source comprising glycerol and optionally sugar gradually to the reactor; d) after sufficient fermentation time, isolation of fermentation product from the reactor, e) optionally keeping the remaining fraction after isolation of d) as spent broth; and f) optionally using the spent broth in a) to dilute the carbon source, wherein the carbon source comprises lignocellulosic hydrolysate, wherein the amount of glycerol added is such that the molar concentration of glycerol in the reactor is about twice the molar concentration or 1.8 to 2.2 times the molar concentration of acetic acid in the reactor, wherein the added glycerol originates from a starch or sugar based ethanol product plant or a biodiesel plant, wherein the addition of glycerol is commenced when the glucose concentration in reactor is 2 g/l or lower, wherein the remaining fraction after isolation of f) is kept as spent broth; and the spent broth is used in b), wherein the cell is capable of consuming xylose in the lignocellulosic hydrolysate, optionally substantially all xylose, wherein the cell is a yeast cell that is genetically modified comprising: a) one or more nucleotide sequence encoding a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase (E.C. 1.2.1.10); b) one or more nucleotide sequence encoding a homologous or heterologous acetyl- CoA synthetase (E.C. 6.2.1.1); c) one or more nucleotide sequence encoding a heterologous glycerol dehydrogenase (E.C. 1.1.1.6); and d) one or more nucleotide sequence encoding a homologous or heterologous dihydroxyacetone kinase (E.C. 2.7.1.28 or E.C. 2.7.1.29), wherein the yeast cell has a deletion or disruption of one or more endogenous nucleotide sequence encoding a glycerol 3- phosphate phosphohydrolase and/or encoding a glycerol 3-phosphate dehydrogenase gene, wherein the cell expresses an exogenous glycerol symporter, wherein during the process no base needs to be added to the mixture in the reactor, wherein the yeast is capable of metabolizing organic acid, optionally of metabolizing acetic acid, wherein the pH of the mixture in the fed batch reactor in the fed batch mode is kept substantially constant by addition of sufficient lignocellulosic hydrolysate, wherein the concentration of acetic acid in the fed batch reactor is 30 g/l or less, wherein the rate of lignocellulosic hydrolysate fed into the fed batch reactor is from 0.01 h-1 to 0.10 h-1, wherein the pH in the reactor in fed batch mode is pH 4 to pH 7, pH 4 to pH 5 or pH 4 to pH 4.5, wherein the process is an anaerobic or anoxic fed-batch fermentation process in which the pH of the fermentation broth in the reactor is higher than the pH of the feed, wherein the yeast can an-aerobically ferment at least one C6 sugar and at least one C5 sugar, wherein to the fermentation process, a propagation process is added, wherein the process or processes are continuous, wherein the method is a coupled continuous propagation and fermentation process.

Claims 1-18 of US patent 10883122 B2 disclose a process for producing ethanol, the process comprising: a) inoculating a diluted lignocellulosic hydrolysate, in a reactor, with a yeast that is capable of consuming sugar, glycerol and acetic acid and aerobically propagating the yeast to generate a propagation broth; b) fermenting the diluted lignocellulosic hydrolysate anaerobically with at least a portion of the propagation broth in a fed batch mode to generate a fermentation broth, wherein the pH of the fermentation broth is controlled by adding a mixture comprising lignocellulosic hydrolysate and glycerol to the reactor in amounts sufficient to maintain a constant pH in the fermentation broth, in which mixture the molar ratio of glycerol to acetic acid is in the range of 1.8 to 2.2; c) after sufficient fermentation time, isolation of ethanol from the reactor; d) optionally keeping the remaining fraction after isolation of c) as spent broth; and e) optionally using a part of the spent broth of d) to dilute the lignocellulosic hydrolysate of a); wherein the yeast is genetically modified comprising: one or more nucleotide sequence encoding a heterologous NAD+-dependent acetylating acetaldehyde dehydrogenase (E.C. 1.2.1.10); one or more nucleotide sequence encoding a homologous or heterologous acetyl-CoA synthetase (E.C. 6.2.1.1); one or more nucleotide sequence encoding a heterologous glycerol dehydrogenase (E.C. 1.1.1.6); and one or more nucleotide sequence encoding a homologous or heterologous dihydroxyacetone kinase (E.C. 2.7.1.28 or E.C. 2.7.1.29), wherein the added lignocellulosic hydrolysate comprises glycerol originating from a starch or sugar based ethanol product plant or a biodiesel plant, wherein the addition of lignocellulosic hydrolysate comprising glycerol is commenced when the glucose concentration in reactor is 2 g/l or lower, wherein the remaining part of the spent broth of d) is kept as spent broth, and is used in b), wherein the yeast cell is capable of consuming xylose in the lignocellulosic hydrolysate, optionally substantially all xylose, wherein the yeast cell has a deletion or disruption of one or more endogenous nucleotide sequence encoding a glycerol 3-phosphate phosphohydrolase and/or encoding a glycerol 3-phosphate dehydrogenase gene, wherein the yeast cell expresses an exogenous glycerol symporter, wherein during the process no base needs to be added to the mixture in the reactor, wherein the yeast cell is capable of metabolizing organic acid, optionally of metabolizing acetic acid, wherein the concentration of acetic acid in the fed batch reactor is 30 g/l or less, wherein the lignocellulosic hydrolysate is fed into the fed batch reactor at a rate of from 0.01 h−1 (vol/vol) to 0.10 h−1 (vol/vol), wherein the pH in the reactor in fed batch mode is pH 4 to pH 7, wherein the process is an anaerobic or anoxic fed-batch fermentation process in which the pH of the fermentation broth in the reactor is higher than the pH of the feed, wherein the yeast cell can anaerobically ferment at least one C6 sugar and at least one C5 sugar, wherein to the fermentation process, a propagation process is added, wherein the process or processes are continuous, wherein the process is a coupled continuous propagation and fermentation process, wherein the lignocellulosic hydrolysate is added in a fed batch mode in a fed batch reactor.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a process claim for producing ethanol as claimed in the instant claims. The portion of the claims 1-18 in the reference patent US 10883122 B2, while drawn to the actual product produced in a process as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims 1-18 and 21-23 of the instant application listed above cannot be considered patentably distinct over claims 1-18 of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-18 and 21-23 of the instant application or alternatively render them obvious. Alternatively, claims 1-18 and 21-23 cannot be considered patentably distinct over claims 1-18 of the reference patent US 10883122 B2 when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 1-18 and 21-23 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-18 of US patent 10883122 B2. 


Conclusion
Status of the claims:
Claims 1-18 and 21-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on Monday thru Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656